Judgment, insofar as it is in favor of plaintiffs against defendants Flomarcy Company Incorporated and Frank D. Pellow, reversed, the action severed and a new trial ordered as to said defendants, with costs to said defendants to abide the event, on the ground that the verdict as to said defendants is against the weight of the credible evidence. (Dore and Cohn, JJ., dissent and vote to affirm.) Judgment, insofar as it is in favor of plaintiffs against the City of New York, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.